Citation Nr: 1218822	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from September 1954 to November 1958 with two months of prior unverified service. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The first recorded complaint of tinnitus occurred more than 45 years after the Veteran's discharge from service

2. The first recorded complaint of hearing loss occurred more than 45 years after the Veteran's discharge from service.

3. The Veteran does not have tinnitus that is causally related to service.

4. The Veteran does not have right ear hearing loss that is causally related to service.






CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by active military service, nor may service connection be presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Right ear hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed.38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

An April 2007 VCAA letter issued by the RO explained the evidence necessary to substantiate the claims for service connection for hearing loss and tinnitus. The letter also informed the Veteran of his and VA's respective duties for obtaining evidence. In addition, the VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letter was provided prior to initial adjudication of the claims, in accordance with Pelegrini v. Principi, 18 Vet.App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet.App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains VA and private audiology records as well as a VA examination report dated in June 2009. With respect to the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The VA audiology examination report reflects a detailed review of the claims file, taking of a detailed history from the Veteran, audiological testing, and a conclusion. The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. 

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet.App. at 160.

Here, the Veteran's service treatment records include a May 1954 enlistment examination and a July 1954 separation examination. Both examinations documented whispered voice test scores of 15 out of 15. While the Veteran reported a history of ear, nose or throat problems in his July 1954 separation examination, a physician clarified that the Veteran was treated for hearing loss in 1949, and had not experienced any subsequent hearing problems. 

The Veteran's service treatment records also include an August 1954 enlistment examination and an October 1958 separation examination. These examinations also revealed whispered voice test scores of 15 out of 15. An audiogram conducted during his separation examination did not reveal impaired hearing as defined by Hensley when converted to ISO-ANSI standards. The Veteran's August 1954 enlistment examination stated that he previously had pus in his Eustachian tubes but that his "hearing [was] O.K. now." His separation examination clarified that he had a right ear infection has a child which has resolved with no complications or sequelae. 

In March 2009, the Veteran submitted a February 2009 private audiological evaluation and statement from J.P.B., M.D. The private audiological evaluation revealed right ear hearing loss as defined by 38 C.F.R. § 3.385. The accompanying medical statement documented the Veteran's report of significant in-service noise exposure from the flight line. He also then reported that his tinnitus developed at least 20 years previously. Dr. J.B.P. opined that the Veteran has hearing loss and tinnitus which is "secondary to noise exposure." Dr. J.B.P. did not, however, provide any rationale for this opinion or indicate how the Veteran's right ear hearing loss and tinnitus were related to his claimed in-service acoustic trauma. See Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet.App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."). 

The Veteran was afforded a VA audiology examination in June 2009. He then complained of constant bilateral tinnitus which developed 25-30 years previously  and difficulty hearing conversations and the TV. He reported in-service noise exposure "from the flight line and bombers." His post-service noise exposure included eight years of construction "but [this] was laying pipe so it was relatively quiet-occasional noise." Most of his career was in sales. His hobbies did not involve significant noise exposure. An audiogram revealed that the Veteran had right ear hearing loss as defined by 38 C.F.R. § 3.385.

After conducting an audiological examination and reviewing the Veteran's claims folder, the June 2009 VA examiner stated:

[g]iven that the hearing thresholds were well within normal limits to 6kHz in each ear at discharge and given his history of some occupational noise exposure as well as his medical conditions and [the] usual progression with aging, it is less likely than not that the hearing loss is due to MILITARY noise exposure. Literature does not support a delayed onset of hearing loss from noise; the damage is immediate. ... Given the onset of tinnitus (1970s), it is not likely that the tinnitus is due to military noise exposure.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). However, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet.App. 30 (1993), and Colvin v. Derwinski, 1 Vet.App. 171 (1991). In this case, the Board places greater weight of probative value on the opinion of the July 2009 VA examiner who provided a detailed explanation for her opinion based on sound medical principles and the Veteran's past medical history. Based on the lack of any supporting rationale for his February 2009 opinion, the Board assigns minimal probative weight to Dr. J.P.B.'s opinion.

The Veteran has not contended that he has experienced hearing loss and tinnitus from active service through the present time. Service treatment records included no reference to complaints of hearing loss or tinnitus. While the absence of any mention of any complaints in the service treatment record is not dispositive to a denial of the claim, as it bears upon medical nexus evidence, the first documented complaint of any hearing problems comes from an April 2006 VA treatment note (when he complained of difficulty hearing), more than four decades after his discharge from active service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). The fact of this chronology was recognized in the opinion of the June 2009 VA examiner - again as it bears upon the question of nexus between the claimed hearing disabilities resulting from service and the current diagnosis. 

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion as to the etiology of his hearing loss or tinnitus. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his right ear hearing loss and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992). 

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau. The examiner found that given the fact that the Veteran did not report hearing loss or tinnitus until long after his separation from service these disorders were less likely than not related to military noise exposure. 

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for right ear hearing loss and tinnitus must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for tinnitus is denied.

Service connection for right ear hearing loss is denied. 


REMAND

To ensure compliance with due process requirements, the Board must remand the Veteran's claim for service connection for left ear hearing loss. 

In Savage v. Shinseki, 24 Vet.App. 124 (2010), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel. In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report. The Savage decision is directly implicated in the Veteran's claim for service connection for left ear hearing loss.

Specifically, clarification of the February 2009 private audiogram is required. The results of the February 2009 private audiogram were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies. See Kelly v. Brown, 7 Vet.App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation). Unlike the Veteran's right ear, the February 2009 audiogram does not clearly identify left ear hearing loss as defined by 38 C.F.R. § 3.385. (Nor does the record include such a diagnosis from another competent source.) Moreover, it is unclear whether speech discrimination testing was conducted using the Maryland CNC test. See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test). Finally, the report is unclear whether puretone thresholds readings were conducted at the 3,000 Hertz frequency. Further clarification from the private audiologist of these discrepancies must be undertaken on remand.

Finally, as noted in the introduction, the Veteran's DD 214 indicates that he had two months of prior active duty service. While the record includes a May 1954 enlistment examination and a July 1954 separation examination, the exact dates of the Veteran's prior active duty service are unknown. On remand, an attempt should be made to verify the circumstances of the Veteran's prior active duty service. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records dated after April 2007. 

* The RO must then obtain these records, as well as any other pertinent records, and associated them with the claims folder

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

2. The RO/AMC must contact the audiologist who conducted the February 2009 private audiogram for purposes of interpretation of the graphical audiogram. The audiologist must be asked: 
   
(i) to provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz); 
   
(ii) to clarify whether speech discrimination testing was conducted using the Maryland CNC test; and 
   
(iii) to clarify whether puretone thresholds readings were conducted at the 3,000 Hertz frequency.

3. Contact the National Personnel Records Center, the Records Management Center, and/or any other appropriate repository of records, and attempt to verify the circumstances of the two months of prior active duty service indicated on the DD 214 contained in the Veteran's claims file. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(e) as to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4. The RO/AMC must then readjudicate the Veteran's left ear hearing loss claim. If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


